Case 1:20-cv-00678-LPS Document 19 Filed 03/26/21 Page 1 of 5 PagelD #: 254

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

LYTONE ENTERPRISE, INC.,
Plaintiff,
Vv. | C.A. No. 20-678-LPS-SRF
AGROFRESH SOLUTIONS, INC., |

Defendant.

 

MEMORANDUM ORDER

WHEREAS, Magistrate Judge Fallon issued a 12-page Report and Recommendation (the
“Report”) (D.I. 15), dated February 12, 2021, recommending that Defendant AgroFresh
Solutions, Inc.’s (“Defendant” or “AgroFresh”) motion to dismiss (D.I. 9) Plaintiff Lytone
Enterprise, Inc.’s (“Plaintiff or “Lytone”) claims for direct, induced, and willful infringement of
U.S. Patent No. 6,897,185 (“the ’185 patent”) be denied;

WHEREAS, on February 26, 2021, AgroFresh objected to the Report (“Objections”)
(D.L. 16), specifically objecting to the Report’s conclusions that Lytone adequately alleged that
AgroFresh (1) knowingly induced infringement; (2) possessed the specific intent to induce
infringement; and (3) willfully infringed;

WHEREAS, on March 12, 2021, Lytone responded to AgroFresh’s Objections
(“Response”) (D.I. 18), asserting that the Report correctly found that the complaint met the
applicable pleading standards and sufficiently alleged facts to show that the claims of induced

and willful infringement are plausible;

 
Case 1:20-cv-00678-LPS Document 19 Filed 03/26/21 Page 2 of 5 PagelD #: 255

WHEREAS, the Court has considered the parties’ objections and responses de novo, see
28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3); Brown v. Astrue, 649 F.3d 193, 195 Gd Cir.
2011);

NOW THEREFORE, IT IS HEREBY ORDERED that:

1. AgroFresh’s Objections (D.I. 16) are OVERRULED, Judge Fallon’s Report
(D.I. 15) is ADOPTED, and AgroFresh’s motion to dismiss (D.I. 9) is DENIED.

2. AgroFresh has withdrawn its motion to dismiss Lytone’s direct infringement
allegations. (D.1. 15 at 4; see also DI. 18 at 2) There is no objection to the Report’s
recommendation that this portion of the motion be denied.

3. As to the claim for induced infringement,! AgroFresh objects to the Report’s
conclusion that Lytone has set forth plausible allegations permitting a reasonable inference that
AgroFresh intended to induce acts of infringement. (See D.I. 16 at 2-7 Y In the view of
AgroFresh, the Report endorses too broad a notion of inducement. In particular, AgroFresh
writes: “As all defendants can generally be understood to have knowledge of their own products’
composition, the R&R effectively finds that alleging a defendant’s knowledge of the patent-in-
suit and provision of instructions concerning the use of defendant’s own products to others,

without more, is sufficient to plead inducement.” (Jd. at 3)

 

1 “for an allegation of induced infringement to survive a motion to dismiss, a complaint must
plead facts plausibly showing that the accused infringer specifically intended [another party] to
infringe [the patent] and knew that the [other party’s] acts constituted infringement.” Lifetime
Indus., Inc. y. Trim-Lok, Inc., 869 F.3d 1372, 1379 (Fed. Cir. 2017) (internal quotation marks
omitted); see also Global-Tech Appliances, Inc. v. SEB S.A., 563 U.S. 754, 766 (2011).

2 AgroFresh does not object to the Report’s conclusion that Lytone adequately alleges pre-suit
knowledge of the °185 patent, based on at least AgroFresh’s listing of the 185 patent in its own
2017 IDS. (See D.I. 15 at 6; DI. 16 at 1; DL. 18 at 2)

 
Case 1:20-cv-00678-LPS Document 19 Filed 03/26/21 Page 3 of 5 PagelD #: 256

4, In fact, in finding Lytone’s allegations of knowledge of infringement and specific
intent sufficient, the Report points to language in the complaint alleging that “AgroFresh
supplied users with instructions, documentation, and marketing materials that instructed them
how to use AgroFresh’s Accused Products with knowledge that usage in accordance with [its]
instructions infringed at least claim 1 of the °185 patent.” (D.I. 15 at 9) (citing DI. 424) The
Report goes on to observe that this knowledge can be gleaned from AgroFresh’s Safety Data
Sheets, attached to the complaint, which “outline the composition, ingredients, and physical and
chemical properties” of the accused tablets, and which the complaint alleges reveal a close
overlap between the elements of the ’185 patent and those of AgroFresh’s accused products.

(See id. (citing D.1. 1 ¢21 Ex. 7 at 10-11, 13, 28-29, 31); see also DI. 1 ff 11-13, 15,21 & Exs.
3-4; 3Shape A/S v. Align Tech., Inc., 2019 WL 1416466, at *2 (D. Del. Mar. 29, 2019) (holding
that knowledge of infringement can be inferred based on surrounding context)) The Report adds,
as well, that the complaint further alleges: (1) AgroFresh, a wholly owned subsidiary of Rohm
and Haas, was formed in the 1990s to assume responsibility for its 1-MCP products, which is the
type of product covered by Lytone’s ’185 patent; (2) Lytone disclosed its effervescent 1-MCP
tablet invention to Rohm and Haas pursuant to a non-disclosure agreement in 2000; and

(3) Rohm and Haas subsequently filed a provisional patent application mirroring the substance of
the °185 patent. (D.1. 15 at 7-8) Moreover, the complaint identifies four patent applications filed
by either Rohm and Haas or AgroFresh that identified the 185 patent (sometimes among only
two or four patents) during prosecution. (D.I. 1 J 15 Exs. 3-6) At the pleadings stage, where the
concern is with the adequacy of the pleadings and not the evidence, the Court agrees with the

Report that Lytone’s complaint is sufficient.

 

 

 
Case 1:20-cv-00678-LPS Document 19 Filed 03/26/21 Page 4 of 5 PagelD #: 257

5, The Court’s conclusion is supported by cases from the Federal Circuit and this
district. For example, in Telecomm Innovations, LLC y, Ricoh Co., this Court found an
inducement claim to be adequately pled where the complaint specified that the defendants
provided technical support and instructions, “knowing such acts would cause infringement.” 966
F. Supp. 2d 390, 395 (D. Del. 2013). See also Lifetime Indus., 869 F.3d at 1380 (finding
inducement claim adequate where complaint alleged defendant provided directions to third party
regarding installation of accused product and had knowledge of patent-in-suit, its scope, and
products covered thereby); DermaFocus LLC v. Ulthera, Inc., 201 F. Supp. 3d 465, 471 (D. Del.
2016) (finding claim sufficient where allegations included that defendant distributed promotional
and educational materials and system was used in infringing manner by third party).

6. The Court has considered the different cases relied on by AgroFresh and they do
not change the Court’s conclusion. None are binding and many (if not all) are distinguishable.
For instance, in Dynamic Data Technologies v. Google LLC, 2020 WL 1285852 (D. Del. Mar.
18, 2020), the Court found the allegations conclusory and expressed doubt as to whether the
complaint even adequately alleged pre-suit knowledge of the patents-in-suit. Here, the Court
does not find the pertinent allegations to be merely conclusory, and it is now effectively
undisputed that pre-suit knowledge is adequately pled. (See, e.g., D.I. 1 f§ 12-13, 15, 21, 24-26)
In Bonutti Skeletal Innovations LLC v. Smith & Nephew, Inc., 2013 WL 6058472, at *1n.5 (D.
Del. Nov. 18, 2013), the Court found the complaint deficient where it did not adequately plead
that the defendant knew its customers’ use of the accused products infringed, a failing the Court
has not found in the instant complaint (see, e.g., D.L. 1 24, 26) (alleging Agrof'resh had
“knowledge that usage [of accused products] .. . infringed” and “knew or should have known

that the actions of” its customers directly infringed). See also Helios Streaming, LLC v. Vudu,

 
Case 1:20-cv-00678-LPS Document 19 Filed 03/26/21 Page 5 of 5 PagelD #: 258

Inc., 2020 WL 2332045, at *7-8 (D. Del. May 11, 2020) (finding generic allegations that
defendant “distribut[ed]” accused products and provided related “unspecified materials and/or
services” fell short of suggesting defendant encouraged infringement or “provided [customers]
with instructions on how to use the accused products in an infringing manner”); Uniloc USA, Inc.
v. Logitech, Inc., 2018 WI. 6025597, at *2 (N.D. Cal. Nov. 17, 2018) (concluding complaint
alleging defendant instructed its customers to use accused devices in infringing manner could not
survive due to its “fundamental failure to allege [defendant’s] knowledge of customers’
infringing conduct”); Seoul Laser Dieboard Sys. Co, v. Serviform, S.r.L., 957 F. Supp. 2d 1189,
1198-99 (S.D. Cal. 2013) (dismissing inducement claim where allegations were conclusory and
pre-suit notice letter failed to “identify any accused device, much less tie any allegedly infringing
features or designs to any particular patent”).

7, AgroFresh contends that the Report’s “willfulness conclusions [are] deficient for
the same reasons” as its inducement analysis. (D.[. 16 at 2} Both parties agree that the Court’s
resolution of the challenge to the willfulness claim should rise or fall with its decision on induced
infringement. (See id, at 7; D.I. 18 at 5) Accordingly, the Court’s analysis above applies as well

to Lytone’s willfulness claim, which is adequately pled.

new
March 26, 2021 HONORABLE LEONARD P. STARK
Wilmington, Delaware UNITED STATES DISTRICT JUDGE

 

 

 
